DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottin et al. (US 2021/0109859) in view of Chung et al. (US 2009/0172264) and Hara et al. (US 7,191,308).
In regards to claim 1, Gottin teaches a method comprising:
detecting that each tag of a set of tags occupying a queue of a memory sub-system corresponds to a single read descriptor of a read command that indicates a sequential read pattern of a read operation (“Following the step 505 is a step 506 where a proximity metric value indicative of a collective sequential proximity of the pages of the MRP queue (now sorted as a sorted MRP sequence) may be determined.”, paragraph 0084; “A read request received from a host may specify an LSU, a starting logical block address (e.g., LBA) within the LSU and a length of the data to be read, which may be mapped to one or more pages of the logical storage device (alternatively, the read request itself may specify pages or a starting page instead of an LBA).”, paragraph 0039), wherein an address is associated with the read operation and associated with the read descriptor (“The entry may be updated, including, for example, adding a page number representing a page (e.g., a first page) of the received read request to a field of the entry.”, paragraph 0044);
determining that a number of the set of tags occupying the queue is below a queue threshold (“The step 504 may include adding a page value for a page of the read request to a field of the MRP table entry. In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083); and
storing data associated with at least one tag of the set of tags in an internal performance memory of the memory sub-system based at least in part on detecting that the set of tags occupying the queue of the memory sub-system corresponds to the sequential read pattern and determining that the number of the set of tags occupying the queue is below the queue threshold (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084; “The memory 37 may contain task indicators that indicate tasks to be performed by one or more of the DA's 35a-35c, the HA 28 and/or the RA's 30a-30c, and may contain a cache for data fetched from one or more of the physical storage units 33a-33c.”, paragraph 0053; Figure 5 shows how steps 504 and 508 lead to step 512).
Gottin fails to teach that each tag of the set of tags comprises a respective logical block address associated with the read operation and associated with an internal buffer address.  Chung teaches that each tag comprises a respective logical block address associated with the read operation (“FIG. 4 is a table relating to the contents of the merged data accessing commands in the command queue.”, paragraph 0027; See also LBA column in figure 4) in order that “the total time period of executing the data reading operation and the data writing operation is reduced” (paragraph 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung such that each tag comprises a respective logical block address associated with the read operation in order that “the total time period of executing the data reading operation and the data writing operation is reduced” (id.).
Gottin in view of Chung fails to teach that the respective logical block address is associated with an internal buffer address.  Hara teaches that the respective logical block address is associated with an internal buffer address (“A preread data management table Ti includes a start logical address area 30, a start memory address area 31, a sector number area 32, a valid flag area 33, an access count area 34, and a file name area 35. The start logical address area 30 stores the start logical address (logical sector address) of preread data. The start memory address area 31 stores the start memory address of the area that holds preread data on the buffer memory.”, Col. 6, line 62 - Col. 7, line 2) which “assures valid use of preread data frequently accessed” (Col. 3, lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung and Hara such that the respective logical block address is associated with an internal buffer address which “assures valid use of preread data frequently accessed” (id.).
In regards to claim 2, Gottin further teaches transmitting, to a memory manager, a read request for the data corresponding to at least the one tag of the set of tags based at least in part on the determining (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084); and
receiving a read response associated with the data corresponding to at least the one tag of the set of tags based at least in part on transmitting the read request, wherein storing the data is based at least in part on receiving the read response (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084).
In regards to claim 3, Gottin further teaches that detecting that the set of tags occupying the queue of the memory sub-system corresponds to the sequential read pattern further comprises:
determining that an amount of data of the memory sub-system is above a data threshold (“In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083).
In regards to claim 4, Gottin further teaches that detecting that the set of tags occupying the queue of the memory sub-system corresponds to the sequential read pattern:
determining that a sequential read of the sequential read pattern is above a sequential read threshold (“Following the step 505 is a step 506 where a proximity metric value indicative of a collective sequential proximity of the pages of the MRP queue (now sorted as a sorted MRP sequence) may be determined. Determining the proximity metric at the step 506 is described in more detail elsewhere herein. Following the step 506 is a step 508 where it is determined whether the determined proximity metric value from the step 506 is greater than a pre-defined PTV (proximity threshold value).”, paragraph 0084).
In regards to claim 6, Gottin further teaches receiving a command to retrieve data from a memory manager of a memory device (“Following the step 501 is a step 502 where a read request may be received for an LSU, for example, from a host”, paragraph 0083); 
wherein the data associated with at least the one tag of the set of tags is stored in the internal performance memory based at least in part on the receiving (“If it determined at the step 508 that the proximity metric value is not greater than the PTV, then control transfers to a step 510 where one or more requested pages corresponding to the read request are fetched into the cache.”, paragraph 0084).
Hara further teaches allocating resources of the internal performance memory based at least in part on the receiving (“When there is no unused area for storing preread data in the buffer memory, the card controller 5 searches for a buffer memory address infrequently accessed, based on an access count held in the preread data management table, and can allocate an area of the located buffer memory address to a new area for holding preread data. This assures valid use of preread data frequently accessed.”, Col. 2, line 63 - Col. 3, line 3; Figure 8 shows how read command acceptance S30 leads to transferring data to buffer memory S33).
In regards to claim 9, Gottin further teaches determining that the number of the set of tags occupying the queue is above the queue threshold (“In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083); and
removing, from the internal performance memory, data associated with a least recently used read stream based at least in part on determining (“The step 504 may include adding a page value for a page of the read request to a field of the MRP table entry. In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083; “In some embodiments, a data structure may be maintained that includes the most recently requested pages (also referred to herein as the most recent pages requested) for each of one or more LSUs. The data structure may be a table, and may be referred to herein as a most recent pages (MRP) table.”, paragraph 0043), wherein storing the data corresponding to at least the one tag is based at least in part on the removing (Figure 5 shows how step 504 leads to step 512).
In regards to claim 12, Gottin further teaches assigning a sequential read of the sequential read pattern to a queue slot of the queue based at least in part on determining that the number of the set of tags occupying the queue is below the queue threshold (“The step 504 may include adding a page value for a page of the read request to a field of the MRP table entry. In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083).
In regards to claim 13, Gottin teaches a system comprising:
a plurality of memory components (“The storage system 24 may include one or more physical storage units (including disks, solid state storage devices, etc.), each containing a different portion of data stored on the storage system 24. FIG. 1 shows the storage system 24 having a plurality of physical storage units 33a-33c.”, paragraph 0052); and
a processing device, operatively coupled with the plurality of memory components (“In some embodiments, one or more of the directors 42a-42n may have multiple processor systems thereon and thus may be able to perform functions for multiple discrete directors.”, paragraph 0057), to:
detect that each tag of a set of tags occupying a queue of a memory sub-system corresponds to a single read descriptor of a read command that indicates a sequential read pattern of a read operation (“Following the step 505 is a step 506 where a proximity metric value indicative of a collective sequential proximity of the pages of the MRP queue (now sorted as a sorted MRP sequence) may be determined.”, paragraph 0084; “A read request received from a host may specify an LSU, a starting logical block address (e.g., LBA) within the LSU and a length of the data to be read, which may be mapped to one or more pages of the logical storage device (alternatively, the read request itself may specify pages or a starting page instead of an LBA).”, paragraph 0039), wherein an address is associated with the read operation and associated with the read descriptor (“The entry may be updated, including, for example, adding a page number representing a page (e.g., a first page) of the received read request to a field of the entry.”, paragraph 0044);
determine that a number of the set of tags occupying the queue is below a queue threshold (“The step 504 may include adding a page value for a page of the read request to a field of the MRP table entry. In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083); and
store data corresponding to at least one tag of the set of tags in an internal performance memory of the memory sub-system based at least in part on detecting that the set of tags occupying the queue of the memory sub-system corresponds to the sequential read pattern and determining that the number of the set of tags occupying the queue is below the queue threshold (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084; “The memory 37 may contain task indicators that indicate tasks to be performed by one or more of the DA's 35a-35c, the HA 28 and/or the RA's 30a-30c, and may contain a cache for data fetched from one or more of the physical storage units 33a-33c.”, paragraph 0053; Figure 5 shows how steps 504 and 508 lead to step 512).
Gottin fails to teach that each tag comprises a respective logical block address associated with the read operation and associated with an internal buffer address.  Chung teaches that each tag comprises a respective logical block address associated with the read operation (“FIG. 4 is a table relating to the contents of the merged data accessing commands in the command queue.”, paragraph 0027; See also LBA column in figure 4) in order that “the total time period of executing the data reading operation and the data writing operation is reduced” (paragraph 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung such that each tag comprises a respective logical block address associated with a read operation in order that “the total time period of executing the data reading operation and the data writing operation is reduced” (id.).
Gottin in view of Chung fails to teach that the respective logical block address is associated with an internal buffer address.  Hara teaches that the respective logical block address is associated with an internal buffer address (“A preread data management table Ti includes a start logical address area 30, a start memory address area 31, a sector number area 32, a valid flag area 33, an access count area 34, and a file name area 35. The start logical address area 30 stores the start logical address (logical sector address) of preread data. The start memory address area 31 stores the start memory address of the area that holds preread data on the buffer memory.”, Col. 6, line 62 - Col. 7, line 2) which “assures valid use of preread data frequently accessed” (Col. 3, lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung and Hara such that the respective logical block address is associated with an internal buffer address which “assures valid use of preread data frequently accessed” (id.).
In regards to claim 14, Gottin further teaches the processing device to:
transmit, to a memory manager, a read request for the data corresponding to at least the one tag of the set of tags based at least in part on the determining (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084); and
receive a read response associated with the data corresponding to at least the one tag of the set of tags based at least in part on transmitting the read request, wherein storing the data is based at least in part on receiving the read response (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084).
In regards to claim 15, Gottin further teaches the processing device to:
determine that an amount of data of the memory sub-system is above a data threshold (“The step 504 may include adding a page value for a page of the read request to a field of the MRP table entry. In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083), wherein detecting that the set of tags occupying the queue of the memory sub-system corresponds to the sequential read pattern is based at least in part on determining that the amount of data of the memory sub-system is above the data threshold (Figure 5 shows how step 504 leads to step 506).
In regards to claim 16, Gottin further teaches the processing device to:
determine that a sequential read of the sequential read pattern is above a sequential read threshold (“Following the step 505 is a step 506 where a proximity metric value indicative of a collective sequential proximity of the pages of the MRP queue (now sorted as a sorted MRP sequence) may be determined. Determining the proximity metric at the step 506 is described in more detail elsewhere herein. Following the step 506 is a step 508 where it is determined whether the determined proximity metric value from the step 506 is greater than a pre-defined PTV (proximity threshold value).”, paragraph 0084), wherein detecting that the set of tags occupying the queue of the memory sub-system corresponds to the sequential read pattern is based at least in part on determining that the sequential read of the sequential read pattern is above the sequential read threshold (Figure 5 shows how step 504 leads to step 506).
Hara further teaches allocate resources of the internal performance memory based at least in part on the receiving (“When there is no unused area for storing preread data in the buffer memory, the card controller 5 searches for a buffer memory address infrequently accessed, based on an access count held in the preread data management table, and can allocate an area of the located buffer memory address to a new area for holding preread data. This assures valid use of preread data frequently accessed.”, Col. 2, line 63 - Col. 3, line 3; Figure 8 shows how read command acceptance S30 leads to transferring data to buffer memory S33).
In regards to claim 19, Gottin teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
detect that each tag of a set of tags occupying a queue of a memory sub-system corresponds to a sequential read pattern such that a single read descriptor of a read command that indicates the sequential read pattern of a read operation is associated with the set of tags  (“Following the step 505 is a step 506 where a proximity metric value indicative of a collective sequential proximity of the pages of the MRP queue (now sorted as a sorted MRP sequence) may be determined.”, paragraph 0084; “A read request received from a host may specify an LSU, a starting logical block address (e.g., LBA) within the LSU and a length of the data to be read, which may be mapped to one or more pages of the logical storage device (alternatively, the read request itself may specify pages or a starting page instead of an LBA).”, paragraph 0039), wherein an address is associated with the read operation and associated with the read descriptor (“The entry may be updated, including, for example, adding a page number representing a page (e.g., a first page) of the received read request to a field of the entry.”, paragraph 0044);
determine that a number of the set of tags occupying the queue is below a queue threshold (“The step 504 may include adding a page value for a page of the read request to a field of the MRP table entry. In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083); and
store data corresponding to at least one tag of the set of tags in an internal performance memory of the memory sub-system based at least in part on detecting that the set of tags occupying the queue of the memory sub-system corresponds to the sequential read pattern and determining that the number of the set of tags occupying the queue is below the queue threshold (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084; “The memory 37 may contain task indicators that indicate tasks to be performed by one or more of the DA's 35a-35c, the HA 28 and/or the RA's 30a-30c, and may contain a cache for data fetched from one or more of the physical storage units 33a-33c.”, paragraph 0053; Figure 5 shows how steps 504 and 508 lead to step 512).
Gottin fails to teach that each tag of the set of tags comprises a respective logical block address associated with the read operation and associated with an internal buffer address.  Chung teaches that each tag comprises a respective logical block address associated with the read operation (“FIG. 4 is a table relating to the contents of the merged data accessing commands in the command queue.”, paragraph 0027; See also LBA column in figure 4) in order that “the total time period of executing the data reading operation and the data writing operation is reduced” (paragraph 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung such that each tag comprises a respective logical block address associated with the read operation in order that “the total time period of executing the data reading operation and the data writing operation is reduced” (id.).
Gottin in view of Chung fails to teach that the respective logical block address is associated with an internal buffer address.  Hara teaches that the respective logical block address is associated with an internal buffer address (“A preread data management table Ti includes a start logical address area 30, a start memory address area 31, a sector number area 32, a valid flag area 33, an access count area 34, and a file name area 35. The start logical address area 30 stores the start logical address (logical sector address) of preread data. The start memory address area 31 stores the start memory address of the area that holds preread data on the buffer memory.”, Col. 6, line 62 - Col. 7, line 2) which “assures valid use of preread data frequently accessed” (Col. 3, lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung and Hara such that the respective logical block address is associated with an internal buffer address which “assures valid use of preread data frequently accessed” (id.).
In regards to claim 20, Gottin teaches that the processing device is further to:
transmit, to a memory manager, a command requesting the data corresponding to at least the one tag of the set of tags based at least in part on determining (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084); and
receive a read response associated with the data corresponding to at least the one tag of the set of tags based at least in part on transmitting the command, wherein storing the data is 7 based at least in part on receiving the read response (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache. Following the step 511 is a step 512 where a predefined number (e.g., =LAV) of one or more next consecutive pages of the LSU are pre-fetched into the cache.”, paragraph 0084).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gottin et al. (US 2021/0109859) in view of Chung et al. (US 2009/0172264), Hara et al. (US 7,191,308), and Fu et al. (US 2021/0240621).
In regards to claim 5, Gottin further teaches that determining that the number of the set of tags occupying the queue is below the queue threshold further comprises:
determining a number of unoccupied queue slots in the queue is above the queue threshold (“The step 504 may include adding a page value for a page of the read request to a field of the MRP table entry. In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083); and
processing an IO operation based at least in part on determining the number of unoccupied queue slots (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache.”, paragraph 0084; Figure 5 shows how step 504 leads to step 511).
Gottin in view of Chung and Hara fails to teach that processing an IO operation includes determining a number of outstanding sequential reads of the sequential read pattern.  Fu teaches that processing an IO operation (“FIG. 7 is a flow chart illustrating an example of a method 700 of a host system processing an IO operation, according to embodiments of the invention.”, paragraph 0090) includes determining a number of outstanding sequential reads of the sequential read pattern (“It should be appreciated that the step 704 may include determining the extent of the sequential IO activity, for example: how much data (e.g., an LBA range); how many IO operations; and how much data consumed for each IO operation.”, paragraph 0095) in order to reduce IO processing times (paragraph 0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung, Hara, and Fu such that processing an IO operation includes determining a number of outstanding sequential reads of the sequential read pattern in order to reduce IO processing times (id.).
In regards to claim 17, Gottin further teaches the processing device to:
determine a number of unoccupied queue slots in the queue is above the queue threshold (“The step 504 may include adding a page value for a page of the read request to a field of the MRP table entry. In some embodiments, if the MRP table entry is full, one or more page field values may be discarded, the number of which may be specified by a DNV.”, paragraph 0083); and
that processing an IO operation based at least in part on determining the number of unoccupied queue slots (“If it determined at the step 508 that the proximity metric value is greater than the PTV, control transfers to a step 511 where one or more requested pages corresponding to the read request are fetched into the cache.”, paragraph 0084; Figure 5 shows how step 504 leads to step 511).
Gottin in view of Chung and Hara fails to teach that processing an IO operation includes determine a number of outstanding sequential reads of the sequential read pattern.  Fu teaches that processing an IO operation (“FIG. 7 is a flow chart illustrating an example of a method 700 of a host system processing an IO operation, according to embodiments of the invention.”, paragraph 0090) includes determine a number of outstanding sequential reads of the sequential read pattern (“It should be appreciated that the step 704 may include determining the extent of the sequential IO activity, for example: how much data (e.g., an LBA range); how many IO operations; and how much data consumed for each IO operation.”, paragraph 0095) in order to reduce IO processing times (paragraph 0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung, Hara, and Fu such that processing an IO operation includes determine a number of outstanding sequential reads of the sequential read pattern in order to reduce IO processing times (id.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gottin et al. (US 2021/0109859) in view of Chung et al. (US 2009/0172264), Hara et al. (US 7,191,308), and Bitar (A Software Approach for Hazard Detection and Collision Prevention in Pipelined SISD Machines).
In regards to claim 7, Chung further teaches detecting that a second set of tags occupying the queue of the memory sub-system corresponds to a write pattern (“Depending on the command types, these M data accessing commands are classified into two types, i.e. data reading commands and data writing commands.”, paragraph 0021, See also figure 4).
Gottin in view of Chung and Hara fails to teach refraining from storing the data corresponding to at least the one tag of the set of tags in the internal performance memory of the memory sub-system. Bitar teaches refraining from storing the data corresponding to at least the one tag of the set of tags in the internal performance memory of the memory sub-system (“In case of a match, the second IFETCH is discarded and reinitiated after the store operation is completed.”, page 22, paragraph 2) in order to avoid a memory conflict or hazard (page 22, paragraph 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung, Hara, and Bitar to include refraining from storing the data corresponding to at least the one tag of the set of tags in the internal performance memory of the memory sub-system in order to avoid a memory conflict or hazard (id.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gottin et al. (US 2021/0109859) in view of Chung et al. (US 2009/0172264), Hara et al. (US 7,191,308), Bitar (A Software Approach for Hazard Detection and Collision Prevention in Pipelined SISD Machines), and Wu et al. (“PACMan: Prefetch-Aware Cache Management for High Performance Caching”).
In regards to claim 8, Gottin in view of Chung, Hara, and Bitar teaches claim 7.  Gottin in view of Chung, Hara, and Bitar fails to adequately teach flushing, from the internal performance memory, the stored data corresponding to the at least one tag of the set of tags based at least in part on detecting that the second set of tags occupying the queue of the memory sub-system corresponds to the write pattern.  Wu teaches flushing, from the internal performance memory, the stored data corresponding to the at least one tag of the set of tags based at least in part on detecting that the second set of tags occupying the queue of the memory sub-system corresponds to the write pattern (“In doing so, PACMan-M reduces the average in-cache lifetime of a prefetched cache line, in effect prioritizing demand requests over prefetch requests. In the event the line is subsequently re-referenced, the replacement state is updated on the cache hit. However, if there is no subsequent request, PACMan-M is useful for avoiding prefetcher pollution.”, page 445, paragraph 1, bullet 1) in order to achieve “a more consistent performance improvement across applications for a diverse range of workloads” (page 451, paragraph 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung, Hara, Bitar, and Wu to include flushing, from the internal performance memory, the stored data corresponding to the at least one tag of the set of tags based at least in part on detecting that the second set of tags occupying the queue of the memory sub-system corresponds to the write pattern in order to achieve “a more consistent performance improvement across applications for a diverse range of workloads” (id.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gottin et al. (US 2021/0109859) in view of Chung et al. (US 2009/0172264), Hara et al. (US 7,191,308), and Stallings (Computer Organization and Architecture).
In regards to claim 10, Gottin further teaches detecting that a second set of tags occupying the queue of the memory sub-system corresponds to a non-sequential read pattern (“If it determined at the step 508 that the proximity metric value is not greater than the PTV, then control transfers to a step 510 where one or more requested pages corresponding to the read request are fetched into the cache.”, paragraph 0084); and
inserting data into the internal performance memory based at least in part on determining, wherein storing the data corresponding to at least the one tag is based at least in part on the removing (“If it determined at the step 508 that the proximity metric value is not greater than the PTV, then control transfers to a step 510 where one or more requested pages corresponding to the read request are fetched into the cache.”, paragraph 0084).
Gottin in view of Chung and Hara fails to teach removing, from the internal performance memory, data associated with a least recently used read stream based at least in part on inserting data into the internal performance memory.  Stallings teaches removing, from the internal performance memory, data associated with a least recently used read stream based at least in part on inserting data into the internal performance memory (“Once the cache has been filled, when a new block is brought into the cache, one of the existing blocks must be replaced. … A number of algorithms have been tried. We mention four of the most common. Probably the most effective is least recently used (LRU): Replace that block in the set that has been in the cache longest with no reference to it.”, page 136, paragraph 1) because it is probably the most effective (id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung, Hara, and Stallings to include removing, from the internal performance memory, data associated with a least recently used read stream based at least in part on inserting data into the internal performance memory because it is probably the most effective (id.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gottin et al. (US 2021/0109859) in view of Chung et al. (US 2009/0172264), Hara et al. (US 7,191,308), and Morin (Open Data Structures).
In regards to claim 11, Gottin in view of Chung and Hara teaches claim 1.  Gottin in view of Chung and Hara fails to teach that each tag of the set of tags is linked to at least the one tag of the set of tags.  Morin teaches that each tag of the set of tags is linked to at least the one tag of the set of tags (“An SLList (singly-linked list) is a sequence of Nodes. Each node u stores a data value u:x and a reference u:next to the next node in the sequence.”, page 63, paragraph 3) in order to “delete u or insert a node adjacent to u in constant time” (page 63, paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gottin with Chung, Hara, and Morin such that each tag of the set of tags is linked to at least the one tag of the set of tags in order to “delete u or insert a node adjacent to u in constant time” (id.).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 26 July 2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 1-20 has been withdrawn. 
Applicant's arguments, see pages 8-10, filed 26 July 2022, with respect to the 103 rejections have been fully considered but they are not persuasive. Gottin is not merely concerned about a single page read but instead teaches read commands that access a range of pages (paragraph 0039).  Thus, a single read descriptor can be associated with multiple pages in the MRP queue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        3 October 2022